       Case 4:20-cv-00062-BMM Document 26 Filed 10/05/20 Page 1 of 10



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 STEVE BULLOCK, in his official
 capacity as Governor of Montana;
 MONTANA DEPARTMENT OF
 NATURAL RESOURCES AND
 CONSERVATION,
                               Plaintiffs,
                   vs.                               Case No. 20-cv-00062

 BUREAU OF LAND                                     The Honorable Brian Morris,
 MANAGEMENT; WILLIAM                                Chief Judge
 PENDLEY, in his official capacity as the
 person exercising the authority of the
 Director of the Bureau of Land
 Management; UNITED STATES
 DEPARTMENT OF THE
 INTERIOR; DAVID BERNHARDT,
 in his official capacity as Secretary of the
 Department of the Interior,

                                  Defendants.

                    PLAINTIFFS’ SUPPLEMENTAL BRIEF
                      REGARDING FURTHER RELIEF

      In its order granting the plaintiffs’ motion for summary judgment, this Court

directed the parties “to address what acts of Pendley . . . should be set aside under”

the Federal Vacancies Reform Act and the Administrative Procedure Act. SJ Order

at 34 (ECF 25). At this time, the plaintiffs request that the Court set aside the

Lewistown and Missoula resource-management plans, as well as the Miles City

resource-management plan amendment that the Bureau of Land Management


                                            1
       Case 4:20-cv-00062-BMM Document 26 Filed 10/05/20 Page 2 of 10



approved on November 26, 2019. As explained below, all of these actions are clearly

invalid under this Court’s order on summary judgment.

      Governor Steve Bullock and the Montana Department of Natural Resources

and Conservation believe that many other Bureau actions are likely subject to

invalidation, because they result from Pendley’s unlawful performance of the duties

and functions exclusively assigned to the Bureau’s Director. At the same time, the

plaintiffs lack critical information about Pendley’s role in producing these actions,

and they are mindful of the limits that Article III imposes on the relief that they can

seek. Accordingly, plaintiffs continue to investigate actions that Pendley took during

his unlawful 424-day tenure, and reserve the right to seek to set aside any such

actions—whether identified through their investigation or disclosed by the federal

government.

      1. This Court held that William Perry Pendley’s prior and continued service

as acting Director of the Bureau of Land Management violates the Appointments

Clause and Federal Vacancies Reform Act. See SJ Order at 28–31. “The FVRA

renders any action taken in violation of the statute void ab initio.” SW Gen., Inc. v.

N.L.R.B., 796 F.3d 67, 78 (D.C. Cir. 2015), aff’d, 137 S. Ct. 929 (2017). Specifically,

as the Court observed, the Act provides that “[a]n action taken by any person”

serving as an acting director in violation of the Act’s requirements “shall have no

force or effect.” 5 U.S.C. § 3348(d)(1); see SJ Order 20, 32–33. Likewise, actions taken


                                           2
       Case 4:20-cv-00062-BMM Document 26 Filed 10/05/20 Page 3 of 10



by an unlawfully appointed official may be “set aside” under the Administrative

Procedure Act as “not in accordance with law.” 5 U.S.C. § 706(2)(A); see, e.g., L.M.-

M. v. Cuccinelli, 442 F. Supp. 3d 1, 34–36 (D.D.C. 2020); Casa de Md., Inc. v. Wolf,

2020 WL 5500165, at *16 (D. Md. Sept. 11, 2020).

       To trigger the FVRA’s relief provisions, the actions at issue must be taken “in

the performance of any function or duty of [the] vacant office.” 5 U.S.C. § 3348(d)(1)

(emphasis added). The statute defines a “function or duty” as any function or duty

of the vacant office that is established by statute or regulation and is required by such

statute or regulation “to be performed by the applicable officer (and only that

officer).” Id. § 3348(a)(2); see Cuccinelli, 442 F. Supp. 3d at 30–34.

       Here, as the Court explained, federal regulations give the Bureau’s Director—

and only the Director—the power to review and “render a decision on [any]

protest[s]” to a proposed resource-management plan. 43 C.F.R. § 1610.5-2(a)(3); see

SJ Order at 12–13. Under these regulations, “[t]he decision of the Director shall be

the final decision of the Department of the Interior.” 43 C.F.R. § 1610.5-2(b). The

Director is also responsible for ruling on any appeal filed by a governor during the

State consistency review of resource-management plans. See id. § 1610.3-2(e). The

Director’s powers to resolve these protests and appeals are, therefore, “function[s]”

and “dut[ies]” exclusively assigned to the Bureau Director. See 5 U.S.C. § 3348(d)(1).




                                             3
       Case 4:20-cv-00062-BMM Document 26 Filed 10/05/20 Page 4 of 10



      There is no dispute that Pendley resolved the protests to the Lewistown and

Missoula resource-management plans. See SJ Order at 13, 16, 27. Nor can there be

any dispute that this step is a necessary precondition for the plans’ approval. See id.

at 12–13; Or. Nat. Desert Ass’n v. Bureau of Land Mgmt., 625 F.3d 1092, 1097 (9th Cir.

2010) (“Once the Director of the BLM has ruled on any protest, the decision is final

and the plan may be adopted.”). Because Pendley lacked the authority to resolve

these protests, the Lewistown and Missoula plans must be set aside.

      For the same reasons, this Court should set aside the Miles City Field Office

Resource Management Plan Amendment, approved on November 26, 2019. This

plan amendment, which the Bureau issued in response to this Court’s orders,

governs the management of nearly 12 million acres of subsurface mineral estate in

eastern Montana. See, e.g., W. Org. of Res. Councils v. U.S. Bureau of Land Mgmt., No. CV

16-21-GF-BMM, 2018 WL 1475470 (D. Mont. Mar. 26, 2018); W. Org. of Res.

Councils v. U.S. Bureau of Land Mgmt., No. CV 16-21-GF-BMM, 2018 WL 9986684

(D. Mont. July 31, 2018). As with the Lewistown and Missoula plans, Pendley

unlawfully exercised the Director’s exclusive power to resolve protests to the Miles

City plan amendment. See Miles City Field Office, Record of Decision and Approved

Resource      Management         Plan     Amendment         at    1     (Nov.     2019),

https://perma.cc/E8UJ-XZJJ (stating that “[t]he BLM Director addressed all




                                           4
       Case 4:20-cv-00062-BMM Document 26 Filed 10/05/20 Page 5 of 10



protests”). Consequently, the plan amendment has “no force or effect,” and must be

set aside. 5 U.S.C. § 3348(d)(1).1

      2. Although the plaintiffs limit their present request to the Montana resource-

management plans and plan amendment for which there is unassailable evidence of

Pendley’s unlawful involvement, the plaintiffs do not intend to suggest that other

actions should not be similarly set aside where a proper party can identify and

challenge them. Additional duties and functions that fall within the exclusive purview

of the Bureau’s Director include but are likely not limited to departmental policies,

guidelines, regulations, and programs that Pendley directed, approved, and

implemented as acting Director.2

      For example, the Bureau Director has the exclusive authority to administer

the Bureau’s regulations regarding the exploration, development, and production of

oil and gas, coal, and other minerals under the Bureau’s leases. See, e.g., 43 C.F.R.


      1  The Secretary of the Interior cannot remedy the invalidity of these actions
by ratifying the Lewistown and Missoula plans or Miles City plan amendment. “An
action that has no force or effect” under the FVRA, like Pendley’s approvals of the
plans and plan amendment, “may not be ratified.” 5 U.S.C. § 3348(d)(2). Nor can
the Secretary save these actions by pointing to his “general vesting-and-delegating
authority” under the Department of Interior’s organic statute. Cuccinelli, 442 F. Supp.
3d at 31. As Judge Moss explained, this “implausibl[e] read[ing]” would “negate the
enforcement mechanisms Congress included in the FVRA,” thereby rendering the
statute “meaningless.” Id. at 32–34.

      2 While performing unlawfully as acting director, Pendley delegated authority
to other Bureau officials, which may likewise constitute performance of the Director’s
duties and functions and, therefore, be similarly invalid.
                                          5
       Case 4:20-cv-00062-BMM Document 26 Filed 10/05/20 Page 6 of 10



§§ 3160.0-2, 3590.0-2. During his unlawful tenure, Pendley almost certainly

exercised this authority to implement prioritization policies, deferrals, and approvals

of oil-and-gas leasing and development decisions within and outside sage-grouse

habitat in Montana and other Western States—including actions similar to those

that have been struck down by this Court and other courts. See, e.g., Mont. Wildlife

Fed’n v. Bernhardt, 2020 WL 2615631, at *11–12 (D. Mont. May 22, 2020); W.

Watersheds Project v. Zinke, 441 F. Supp. 3d 1042, 1082–90 (D. Idaho 2020). The

federal defendants must, pursuant to this Court’s order, identify the extent to which

Pendley has exercised this authority with respect to Montana. Should the plaintiffs

identify any specific decision or policy administered by Pendley during his unlawful

tenure that constitutes performance of the Director’s exclusive functions and duties,

they will seek to have them set aside under the Federal Vacancies Reform Act and

Administrative Procedure Act.

      These are likely not the only examples of Pendley unlawfully exercising the

Director’s duties and functions. The Bureau of Land Management’s Policy Manual

describes additional areas for which the Director has “responsibility.” See U.S. Dep’t

of Interior, Bureau of Land Mgmt., MS-1601, Land Use Planning (Nov. 22, 2000),

https://perma.cc/BH7E-WV4V. According to the manual, the Director “is

responsible for: [1] Establishing national strategies, goals and objectives for land use

plans consistent with the Federal Land Policy and Management Act (FLPMA) and


                                           6
       Case 4:20-cv-00062-BMM Document 26 Filed 10/05/20 Page 7 of 10



the BLM Strategic Plan, as required under the Government Performance and

Results Act of 1993”; and “[2] Providing national-level policy guidance and direction

for land use planning at several scales, as well as providing for land use plan

evaluations.” Id. § 1601.04(A).

      During his tenure, the Bureau has taken a number of actions apart from the

Lewistown and Missoula resource-management plans that have had a significant

effect on the state of Montana, including proposed updates to oil and gas regulations;

nationwide instruction memoranda and agency guidance; agency actions concerning

royalty rates for non-energy solid minerals; and reorganization of the Bureau’s

workforce and offices. Again, the federal defendants are in the best position—and

are obligated under this Court’s order—to clarify Pendley’s precise role and the

actions that he has taken under the improperly delegated authority of the Director.

Nevertheless, the plaintiffs are reviewing these actions to determine what role

Pendley played in the policy-making process, and plan to request that these actions

be set aside should evidence of his involvement be discovered.

      Finally, the plaintiffs note that the Department of Interior has made public

statements that Pendley “will continue to serve in his leadership role at the Bureau

of Land Management.” Maritsa Georgiou, New statement says Pendley will stay in

leadership role at BLM, NBC Montana (Sept. 29, 2020), https://perma.cc/27U3-C9JF.

To the extent that Pendley continues to unlawfully exercise the Director’s exclusive


                                          7
       Case 4:20-cv-00062-BMM Document 26 Filed 10/05/20 Page 8 of 10



functions and duties or otherwise evade the requirements of the Appointment Clause

and Federal Vacancies Reform Act, the plaintiffs reserve the right to return to this

Court to enforce the Court’s previously ordered injunctive relief.

                                 CONCLUSION

      For the foregoing reasons, the Court should set aside the following actions

under 5 U.S.C. § 3348(d)(1) and 5 U.S.C. §706(2)(A):

      • Notice of Availability of the Record of Decision and Approved Resource
        Management Plan for the Missoula Field Office, Montana, 85 Fed. Reg.
        42738 (Aug. 4, 2020);

      • Notice of Availability of the Record of Decision and Approved Resource
        Management Plan for the Lewistown Field Office, Montana, 85 Fed. Reg.
        42739 (Aug. 4, 2020); and

      • Notice of Availability of the Record of Decision and Approved Resource
        Management Plan Amendment for the Miles City Field Office, Montana,
        84 Fed. Reg. 66000 (Dec. 2, 2019).

Dated: October 5, 2020                 Respectfully submitted,
                                       /s/ Deepak Gupta
                                       DEEPAK GUPTA*
                                       JONATHAN E. TAYLOR*
                                       GUPTA WESSLER PLLC
                                       1900 L Street, NW, Suite 312
                                       Washington, DC 20036
                                       (202) 888-1741
                                       deepak@guptawessler.com
                                       jon@guptawessler.com

                                       NEIL K. SAWHNEY*
                                       GUPTA WESSLER PLLC
                                       100 Pine Street, Suite 1250
                                       San Francisco, CA 94111
                                          8
Case 4:20-cv-00062-BMM Document 26 Filed 10/05/20 Page 9 of 10



                            (415) 573-0336
                            neil@guptawessler.com

                            RAPHAEL GRAYBILL
                            Chief Legal Counsel
                            RYLEE SOMMERS-FLANAGAN
                            Deputy Legal Counsel
                            Office of the Governor
                            PO Box 200801
                            Helena, MT 59620-0801
                            Phone: (406) 444-3179

                            * pro hac vice

                            Counsel for Plaintiffs




                               9
      Case 4:20-cv-00062-BMM Document 26 Filed 10/05/20 Page 10 of 10



                      CERTIFICATE OF COMPLIANCE

      This supplemental brief regarding further relief complies with this Court’s

September 25, 2020 order because it contains 1,705 words. This brief also complies

with Local Rule 1.5 because this brief has been prepared in proportionally spaced

typeface using Microsoft Word in 14-point Baskerville font.

                                             /s/ Deepak Gupta
                                             Deepak Gupta


                          CERTIFICATE OF SERVICE

      I hereby certify that on October 5, 2020, I electronically filed this

supplemental brief regarding further relief through this Court’s CM/ECF system. I

understand that notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system.

                                               /s/ Deepak Gupta
                                               Deepak Gupta
